 

oe NO

\o

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-01709-JLR Document 71-1 Filed 02/10/20 Page 1 of 2

Hon. James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DANIEL ESPINOZA, No. C17-01709-JLR
Plaintiff, fPROPOSEDT\

ORDER GRANTING DEFENDANTS’

ve MOTION FOR LEAVE TO FILE

OVERLENGTH BRIEF
THE CITY OF SEATTLE, WASHINGTON,
and LIEUTENANT THOMAS MAHAFFEY,

individually, NOTE ON MOTION CALENDAR FOR:

FEBRUARY 10, 2020
Defendants.

 

 

 

 

THIS MATTER comes before the Court on Defendants’ Motion for Leave to File

the Court for its consideration.

Overlength Brief, Defendants’ Motion for Leave to File Overlength Brief has been submitted to

IT IS HEREBY ORDERED that Defendants’ Motion for Overlength Brief is

GRANTED, Defendants may file a brief containing up to 30 pages, and Plaintiff is allowed the

same number of pages in his response brief. Any reply shall be in accordance with LCR 7()(4).

DATED this _\ | day of February, 2020.

C \ 29a

JAMES L. ROBART, Judge
United States District Court
Western District

ORDER GRANTING DEFS’ MOTION TO FILE OVERLENGTH
BRIEF (C17-01709-JLR) - 1

Peter S, Holmes

Seattle City Attomey

FOL Fifth Avenue, Suite 2050
Seattle, WA 98104-7095
(206) 684-8200

 

 
 

 

A

—sS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01709-JLR Document 71-1 Filed 02/10/20 Page 2 of 2

Presented by:

By:

ORDER GRANTING DEFS’ MOTION TO FILE OVERLENGTH

PETER S. HOLMES
Seattle City Attorney

s/ Rachel Seals

RACHEL SEALS, WSBA #48602
SARAH L. LEE, WSBA #27364
ERIKA J. EVANS, WSBA #51159
Assistant City Attorneys

Seattle City Attorney’s Office

701 Fifth Ave., Suite 2050

Seattle, WA 98104-7095

Fax: (206) 684-8284

Ph: (206) 684-8200

rachel.seals@seattle.gov / sarah.lee@seattle.gov /

erika.evaris@seattle.gov

Attorneys for Defendants

BRIEF (C17-01709-JLR) - 2

Peter S. Holmes

Seattle City Attorney

701 Fifth Avenuo, Suite 2050
Seattle, WA 98 104-7095
(206) 684-8200

 

 
